                                                                                  Case 2:20-cv-01371-JAD-EJY Document 27
                                                                                                                      26 Filed 01/06/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                              UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   MICHAEL L. TRIGG, an individual;                        Case No.: 2:20-cv-01371-JAD-EJY
                                                                             10                                      Plaintiff;
                                                                             11   v.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  BBVA USA BANCSHARES, INC., a foreign                       STIPULATION AND ORDER FOR
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   corporation; PHH MORTGAGE                                    DISMISSAL OF DEFENDANT
                                                                                  CORPORATION, a foreign corporation;
                                           Las Vegas, Nevada 89123




                                                                                                                                           BBVA USA BANCSHARES, INC. WITH
                                                                             14   EQUIFAX INFORMATION SERVICES, LLC, a                                PREJUDICE
                                                                                  foreign limited-liability company; EXPERIAN
                                                                             15   INFORMATION SOLUTIONS, INC., a foreign
                                                                                  corporation; TRANS UNION LLC, a foreign
                                                                             16   limited-liability company;                                         ECF No. 26

                                                                             17                                      Defendants.
                                                                             18

                                                                             19          Plaintiff, Michael L. Trigg (“Plaintiff”), and Defendant, BBVA USA, erroneously sued as
                                                                             20   BBVA USA Bancshares, Inc. (“BBVA”) (the “Parties”) have resolved all claims, disputes, and
                                                                             21   differences between the Parties.
                                                                             22          Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             23   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                  Page 1 of 2
                                                                                  Case 2:20-cv-01371-JAD-EJY Document 27
                                                                                                                      26 Filed 01/06/21 Page 2 of 2



                                                                              1   under FRCP 41(a) as to BBVA, with Plaintiff and BBVA bearing their own attorneys’ fees and

                                                                              2   costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: January 6, 2021                          Dated: January 6, 2021
                                                                              5
                                                                                   LAW OFFICE OF                                   AKERMAN LLP
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                   /s/ Natalie L. Winslow
                                                                              7    /s/ Kevin L. Hernandez                          Natalie L. Winslow, Esq.
                                                                                   Kevin L. Hernandez, Esq.                        Nevada Bar No. 12125
                                                                              8    Nevada Bar No. 12594                            1635 Village Center Circle, Suite 200
                                                                                   8872 S. Eastern Avenue, Suite 270               Las Vegas, Nevada 89134
                                                                              9    Las Vegas, Nevada 89123                         natalie.winslow@akerman.com
                                                                                   kevin@kevinhernandezlaw.com                     Attorneys for Defendant BBVA USA,
                                                                             10    Attorney for Plaintiff                          erroneously sued as BBVA USA Bancshares, Inc.
                                                                             11    Dated: January 6, 2021                          Dated: January 6, 2021
Law Office of Kevin L. Hernandez




                                                                             12    NAYLOR & BRASTER                                KRAVTIZ, SCHNITZER & JOHNSON
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13    /s/ Andrew J. Sharples                          /s/ Gary E. Schnitzer
                                           Las Vegas, Nevada 89123




                                                                                   Andrew J. Sharples, Esq.                        Gary E. Schnitzer, Esq.
                                                                             14    Nevada Bar No. 1866                             Nevada Bar No. 395
                                                                                   1050 Indigo Drive, Suite 200                    8985 S. Eastern Avenue, Suite 200
                                                                             15    Las Vegas, NV 89145                             Las Vegas, NV 89123
                                                                                   jbraster@nblawnv.com                            gschnitzer@ksjattorneys.com
                                                                             16    asharples@nblawnv.com                           Attorney for PHH Mortgage Corporation
                                                                                   areams@nblawnv.com
                                                                             17    Attorneys for Experian Information              Dated: January 6, 2021
                                                                                   Solutions, Inc.
                                                                             18
                                                                                   Dated: January 6, 2021                          TROUTMAN PEPPER HAMILTON
                                                                             19                                                    SANDERS LLP
                                                                                   QUILLING SELANDER LOWNDS
                                                                             20    WINSLETT & MOSER, P.C                           /s/ Kevin F. Kieffer
                                                                                                                                   Kevin F. Kieffer, Esq.
                                                                             21                                                    Nevada Bar No. 7045
                                                                                   /s/ Jennifer Bergh                              5 Park Plaza, Suite 1400
                                                                             22    Jennifer Bergh, Esq.                            Irvine, CA 92614
                                                                                   Nevada Bar No. 14480                            Kevin.kieffer@troutman.com
                                                                             23    6900 N. Dallas Parkway, Suite 800               Attorney for PHH Mortgage Corporation
                                                                                   Plano, Texas 75024
                                                                             24    jbergh@qslwm.com
                                                                                   etijerina@qslwm.com                            IT IS SO ORDER
                                                                                                                                              ORDERED:
                                                                             25    Attorneys for Trans Union LLC
                                                                                                                                   parties' stipulation [ECF No. 26] and good
                                                                                                                    Based on the ____________________________________
                                                                             26                                     cause appearing,   IT IS STATES
                                                                                                                                  UNITED      HEREBYDISTRICT
                                                                                                                                                         ORDEREDJUDGE
                                                                                                                                                                    that the claims
                                                                                                                    against Defendant, BBVA USA, erroneously sued as BBVA
                                                                             27                                                   DATED:
                                                                                                                    USA Bancshares,           ____________________________
                                                                                                                                        Inc. are DISMISSED with prejudice, each
                                                                             28                                     side to bear its own fees and costs.

                                                                                                                                            _____________________________
                                                                                                                             Page 2 of 2    U.S. District Judge Jennifer A. Dorsey
                                                                                                                                            Dated: January 6, 2021
